Citation Nr: 0204321	
Decision Date: 05/09/02    Archive Date: 05/17/02

DOCKET NO.  93-19 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased evaluation for post traumatic 
stress disorder (PTSD) currently evaluated as 10 percent 
disabling.  (The issues of service connection for a 
gastrointestinal disorder and service connection for allergic 
rhinitis with chronic sinusitis will be addressed by a 
separate action by the Board).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
November 1969 and from January 1970 to October 1971.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of July 1991, from 
the Las Vegas, Nevada, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

This claim first came before the Board in May 1994.  It was 
again before the Board in November 1996.  It was remanded for 
additional development on those occasions.  The Board will 
undertake additional development on the remaining appellate 
issues of entitlement to service connection for a 
gastrointestinal disorder and service connection for allergic 
rhinitis with chronic sinusitis. 

FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's PTSD is productive of definite social and 
industrial impairment due to symptoms such as transient 
suicidal ideation, sleep disturbances, feelings of guilt, and 
increasing social isolation.

3.  The evidence of record does not indicate that the veteran 
has suffered from such symptoms as flattened affect, 
circumstantial circumlocutory, or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks), impaired judgment, or impaired abstract 
thinking.

4.  The veteran's PTSD is not presently manifested by 
considerable impairment in the ability to establish or 
maintain effective or favorable relationships with people; by 
reason of psychoneurotic symptoms the reliability, 
flexibility, and efficiency levels were so reduced as to 
result in considerable industrial impairment


CONCLUSION OF LAW

The criteria for a 30 percent rating for post traumatic 
stress disorder, and not in excess thereof, have been met, 
effective November 28, 1990.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.124a, 4.132, Diagnostic Code 9411 
(1996), amended by 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to service connection for PTSD was granted via a 
rating decision of July 1991.  An evaluation of 
noncompensable was assigned with an effective date of 
November 28, 1990.  A rating decision of October 1995 
increased that evaluation to 10 percent, also effective 
November 28, 1990.

A review of the pertinent evidence of record shows that the 
veteran served in combat in Vietnam.  He received a Combat 
Action Ribbon, a Purple Heart Medal, and a Navy Commendation 
Medal with a Combat V device.  The veteran's personnel file 
contains a citation for the Navy Commendation Medal, showing 
that he exposed himself to fire to come to the aid of fellow 
wounded Marines, and again while loading the 106mm recoilless 
rifle on his Ontos vehicle during the repelling of an enemy 
attack.  The evidence also shows that the veteran received 
the Purple Heart Medal for a mine explosion in which he 
suffered bilateral ear drum perforation and wounds to the 
face.

The report of a psychiatric examination, conducted in June 
1991, shows the veteran to be neatly groomed and dressed.  He 
was alert and oriented times three.  Sensorium was clear and 
his affect was appropriate for thoughts.  His mood was 
somewhat tense, but there was no evidence of depression.  
Speech was spontaneous and logical.  There was no pressure of 
speech or flight of ideas.  Ability to concentrate was felt 
to be adequate.  There was no tangentiality or 
circumstantiality noted.  No psychotic process was found, 
including no hallucinations, delusions, or ideas of 
reference.  The veteran's ability to abstract reason was 
commensurate with his education.  Cognitive functions were 
intact as was memory for recent and remote events.  Insight 
and judgment were felt to be adequate.  The veteran described 
restlessness and moodiness in which he was depressed, but 
only briefly.  He did report some suicidal thoughts during 
his periods of depression.  He reported flashbacks, but 
denied nightmares.  He stated that he tended to jump at 
noises at times and he gets very uncomfortable.  The examiner 
felt that the veteran was mildly symptomatic for PTSD.

At a hearing before the undersigned, conducted in August 
1993, the veteran stated that he had never been hospitalized 
for PTSD and that he was not on medication.  He was employed 
full time.  He stated that he had a good relationship with 
his three children.  He stated that at night he stays home 
and lies down, and he has no interest in television.  

VA mental health clinic notes, dated in February 1995, show 
recent and remote memory grossly intact.  Cognitive 
functioning was also grossly intact, affect was mildly 
restricted in range.  Associations were coherent, no 
hallucinations were expressed.  There was no current evidence 
of suicidal or homicidal ideation.  The veteran was alert and 
oriented, and quite anxious.  He complained of frequently 
awakening in a cold sweat.  He also complained of flashbacks, 
exaggerated startle response and social isolation.  He 
indicated that he had tried to handle the symptomatology on 
his own for a long time.

Nursing notes, dated in March 1995, show the veteran 
reporting that he talked in his sleep regarding war things or 
happenings.  During the day he constantly thought about what 
happened to him in the war, and had distressing feelings 
regarding the loss of fellow Marines when he was surrounded 
in Vietnam.  He expressed feelings of guilt that all those 
people died for nothing.  He stated that he avoids talking 
about the war, and that ten years ago he began having bad 
dreams.  He stated that he jumps if he hears a car backfire 
or a gunshot.

The report of a psychiatric evaluation, conducted in November 
1996, shows the veteran complaining of sleeping difficulties 
and some depression.  He admitted to feeling depressed a good 
share of the time and this was manifested mostly by his sleep 
disturbance.  He reported that he has a lack of energy and he 
said that he also has some suicidal thoughts from time to 
time.  Mental status examination showed he was alert, 
pleasant and cooperative.  He did not display any unusual 
mannerisms or bizarre behaviors at any point throughout the 
interview.  His spontaneity was above average.  He tended to 
talk at a somewhat slowed rate.  It appeared that he was 
attempting to clearly articulate what he was saying and that 
he was thinking about it carefully as he spoke.  There was no 
looseness of associations, pressuring of speech or flight of 
ideas identified.  Examination of the veterans thought 
content did not reveal any evidence of bizarre or unusual 
thinking, such as delusions or hallucinations.  There was no 
evidence of obsessions or compulsions noted either.  His mood 
was pleasant during the interview and one would not get an 
impression that he was particularly depressed.  As noted, the 
patient appeared to be a little slowed down and there was not 
much psychomotor activity.  Nonetheless, he reported feelings 
of depression and these seemed to be worst at nighttime and 
tended to get better during the daytime.  The veteran 
reported that he has had some suicidal ideation from time to 
time and then it will go away without any apparent 
explanation.  The veteran's sensorium was clear.  His memory 
and orientation appeared to be adequate.  He appeared to have 
adequate intelligence.  His insight was fair and the examiner 
did not identify any serious problems with judgment.  The 
diagnosis was major depression, rule out PTSD.

The report of a VA PTSD examination, conducted in January 
1998, shows the veteran reporting that he likes to be by 
himself.  He also reported some difficulty sleeping.  He 
stated that it takes him up to two hours sometimes to fall 
asleep.  He will lie awake with "things on my mind."  Some 
of his thoughts are about the war in Vietnam, particularly an 
accident that happened when "two guys were killed, but it 
was not my fault.  I tried to fix it.  It's senseless."  He 
reported dreams about this accident approximately two to 
three times per month.  At times he has difficulty falling 
asleep because he has funny feelings or feels restless.  His 
other symptoms involve getting disgusted and getting 
depressed although he doesn't know why.  He was noted to be 
working as a custodian at the YMCA.  

His daily activities involved sleeping from 9:30 PM to 5:30 
AM and then getting his three children off to school.  Then 
he goes back and dozes from 10:30 until 2:00 PM, waiting for 
the children to return from school.  He said that he spends a 
majority of the time at home, dozing or occasionally watching 
television.  He does go roller skating periodically with the 
children.  He described having little social life, feeling he 
does not want to go out of the house or to social activities. 

Mental status examination showed the veteran in no acute 
emotional distress.  He was alert and oriented to person, 
place, and time.  His speech was logical without loose 
associations.  His affect was relatively normal in range and 
appropriate to content.  His mood was neutral without 
significant signs of elation or depression.  His overall 
speech pattern tended to be somewhat vague in his 
descriptions.  He denied any suicidal or homicidal ideation, 
hallucinations, or delusions.  His recent and remote memory 
are intact for current events and past history.

The examiner stated that in his opinion the veteran had some 
mild PTSD symptoms characterized by some social withdrawal, 
infrequent nightmares, and some contribution to difficulty in 
sleeping.  The examiner also opined that the veteran had an 
underlying personality disorder with passive and passive 
aggressive features.  The diagnosis was mild PTSD.

The report of a VA PTSD examination, conducted in February 
2001, shows the veteran reporting difficulty sleeping.  He 
stated that he has difficulty falling asleep and when he 
awakens at night his mind roams about things in the past.  He 
reported that he often finds himself dwelling about his past 
experiences, some of which are military, where he blames 
himself for senseless accidents that happened to some of his 
colleagues in Vietnam.  He stated that he will often turn 
these over in his head.  Even though he logically knows that 
he should not be blamed, he feels like he is.  He denies that 
he has difficulties with these feelings and emotions during 
the day, but only during the night.  He reported a mildly 
depressed mood and very much prefers to be alone.  He stated 
he tends to spend significant periods of time by himself, not 
wanting to get involved with family, friends or other people.  
It was noted that he had not worked for the past three years 
on a formal basis, but that he does do some cleaning for a 
friend who owns some rental property.

He reported that he had been living with his wife and three 
children in Cheyenne, Wyoming until seven months prior to 
examination.  He then suddenly left without warning and did 
not tell anyone in his family.  He went to New York, where he 
had never been before, to visit a friend who owns rental 
properties.  He lives in one of her apartments and does 
maintenance work for her.  For a number of months his family 
did not know where he was and he purposely did not tell them.  
He returned primarily for VA examination.  

He reported that his typical daily schedule now includes 
getting up at 5:00 or 6:00 in the morning and spending the 
vast majority of time alone in his apartment.  If he does not 
have any cleaning or repair work to do he will spend the 
majority of his time reading books.  He tries to educate 
himself on income tax and other subjects he is interested in.  
He denied reading any novels.  He stated that he has no 
hobbies and essentially no social life.  He does not see his 
female friend except relating to work tasks.  He eats one 
meal a day and has a decreased appetite.  He stated that he 
has lost twelve pounds in the past month.  In the evenings he 
will again read books, magazines, or newspapers.  He 
typically goes to bed at 10:00 PM, but estimated that he only 
gets between three and four hours of sleep per night.

Mental status examination showed the veteran as thin, but 
reasonably well developed.  He was alert and oriented to 
person place and time.  His speech was logical without loose 
associations.  His affect was rather bland and lackadaisical.  
He talked about leaving his family with very little emotion.  
His overall affect was constricted and his mood was mildly 
depressed but no markedly so.  He denied suicidal or 
homicidal ideation, hallucinations, or delusions.  His recent 
and remote memory were intact for current events and past 
history.

The examiner stated that the veteran continued to have 
symptoms of mild to moderate PTSD, primarily manifested by 
difficulties sleeping, intrusive nightmares and recurrent 
intrusive thoughts during the night about his own guilt in 
some injuries which occurred to some of his colleagues.  In 
addition, he has marked social isolation.  It is difficult to 
know exactly why he left his family and the examiner stated 
that could not automatically blame his PTSD for this.  He 
stated that the veteran continued to show elements of passive 
dependent and passive aggressive personality.  The diagnosis 
was PTSD mild to moderate.  The examiner opined that the 
veteran's overall Global Assessment of Functioning (GAF) was 
55, including his personality disorder and other various 
medical conditions.  His GAF secondary to PTSD was estimated 
to be 68.

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom.  Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099- 
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do no provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-2097 (2000) (to be codified as amended at 38 
U.S.C. § 5102 and 5103); 66 Fed. Reg. 45630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(b)).  
The Board concludes that the discussions of the letters, the 
statement of the case, and the supplemental statements of the 
case sent to the veteran informed him of the type of evidence 
required to demonstrate the severity of his PTSD, and that 
the VA's notification requirements have been met.

The VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-2098 (2000) (to be codified as amended at 38 
U.S.C. § 5102 and 5103);66 Fed. Reg. 45630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c)).  The RO 
has also obtained all medical records identified by the 
veteran, and associated them with the claims folder.  The 
veteran was afforded VA psychiatric examinations in February 
2001, January 1998, November 1996, February 1995, and June 
1991 in order to determine whether or not the veteran has 
PTSD, and to determine the nature and severity of this 
disability.  Finally, the veteran was afforded a hearing in 
August 1993 before the undersigned.  The Board must conclude 
that the duty to assist has been completed.

Therefore, the Board finds that a remand would serve no 
useful purpose for this issue.  See Soyini v. Derwinski 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  The VA 
has satisfied its duties to inform and assist the veteran in 
this case.  Further development and further expending of the 
VA's resources is not warranted.  Any "error" to the veteran 
resulting from this decision does not affect the merits of 
his claim or substantive rights, for the reasons discussed 
above, and is therefore, harmless.  See 38 C.F.R. § 20.1102.

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

The criteria for evaluation of mental disorders were amended 
during the pendency of the veteran's appeal, effective 
November 7, 1996. See 61 Fed. Reg. 52,700 (October 8, 1996).  
Pursuant to the criteria in effect prior to November 7, 1996, 
the General Formula for Rating Psychoneurotic Disorders 
provided that a 50 percent rating was warranted where the 
evidence showed that the ability to establish or maintain 
effective or favorable relationships with people was 
considerably impaired; by reason of psychoneurotic symptoms 
the reliability, flexibility, and efficiency levels were so 
reduced as to result in considerable industrial impairment.  
A 30 percent rating was warranted where the evidence showed 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people; the 
psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  38 C.F.R. § 
4.132, Diagnostic Code 9411 (1996).

The VA General Counsel has held that the word "definite," as 
used in 38 C.F.R. § 4.132 to describe a 30 percent degree of 
disability for purposes of rating claims based on certain 
mental disorders, should be construed to mean distinct, 
unambiguous, and moderately large in degree, more than 
moderate but less than rather large.  VAOPGCPREC 9-93 (Nov. 
9, 1993).

The United States Court of Appeals for Veterans Claims, 
formerly the United States Court of Veterans Appeals, (Court) 
has held that for the purpose of appeals, where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
should be applied unless provided otherwise by statute.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  
Similarly, VA General Counsel has held that when a provision 
of the Rating Schedule is amended while a claim for an 
increased rating under that provision is pending, VA should 
first determine whether the amended regulation is more 
favorable to the claimant.  VAOPGCPREC 3-00 (April 10, 2000).  
It may be necessary to separately apply the pre-amendment and 
post-amendment version of the regulation to the facts of the 
case in order to determine which provision is more favorable 
to the appellant, unless it is clear from a facial comparison 
of both versions that one version is more favorable.  Id.  It 
is unclear from a facial comparison of both versions of the 
regulation, that one version is more favorable to the 
veteran.  Therefore, the Board will evaluate the veteran's 
symptomatology pursuant to both the criteria in effect prior 
to November 7, 1996, and the criteria in effect subsequent to 
that date, to determine which may be more favorable to the 
veteran.

Under the new criteria, a 100 percent evaluation is warranted 
for total occupational and social impairment, due to such 
symptoms as gross impairment in thought process or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene), disorientation to time or place, or memory loss for 
names of close relatives, own occupation or own name.

A 70 percent evaluation is merited for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood 
due to such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities, speech that 
is intermittently illogical, obscure, or irrelevant, near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting), and an inability to establish and maintain 
effective relationships.

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect, circumstantial 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 30 percent evaluation is merited for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).

A 10 percent rating is assigned for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or when the 
symptoms are controlled by continuous medication.  A zero 
percent evaluation is for assignment when a mental condition 
has been formally diagnosed, but the symptoms are not severe 
enough either to interfere with occupational and social 
functioning or to require continuous medication.  38 C.F.R. § 
4.130, Code 9411.

The Board concludes that the criteria in effect prior to 
November 7, 1996 are more favorable to the veteran, and that 
these criteria support the award of an increased evaluation 
of 30 percent during the entire period of the appeal.  A 
review of the pertinent evidence of record indicates that the 
veteran reported suicidal thoughts during periods of 
depression on examination in June 1991.  Nursing notes, dated 
in March 1995 showed he constantly thought about the war and 
had feelings of guilt.  On examination in November 1996 he 
again admitted to suicidal thoughts from time to time.  On 
examination in January 1998 he again noted feelings of guilt 
involving the deaths of fellow Marines in Vietnam.  He 
described social isolation, although he denied suicidal or 
homicidal ideation.  On examination in February 2001 the 
veteran was again noted to dwell on events in Vietnam, and to 
have sleep difficulties and depression related to PTSD.  His 
social isolation had worsened.  Although the examiner refused 
to directly attribute his sudden abandonment of his family 
solely to PTSD, the evidence does indicate that social 
isolation has been a predominant feature of his 
symptomatology.  He continued to deny suicidal or homicidal 
ideation, but reported sleep disturbances and feelings of 
guilt.

The Board finds that the veteran's symptomatology indicates 
that this disability has resulted in definite impairment as 
that word is contemplated in the rating criteria in effect 
prior to November 7, 1996.  The veteran's symptomatology does 
not meet the criteria for a rating of 50 percent under either 
the old or the new criteria.  The evidence does not show that 
the veteran is considerably impaired or that such symptoms as 
flattened affect, circumstantial circumlocutory, or 
stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks), impaired 
judgment, impaired abstract thinking, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships have 
resulted in occupational and social impairment with reduced 
reliability and productivity.

The examination report of the June 1991 VA examination shows 
that the veteran's ability to concentrate was considered 
adequate.  At his personal hearing in August 1993 the veteran 
reported that he had a good relationship with his three 
children.  Notes from February 1995 showed recent and remote 
memory and cognitive functioning grossly intact.  VA 
examination in November 1996 showed sensorium was clear, 
memory and orientation were adequate, and there were no 
serious problems with judgment.  The examination report of 
January 1998 showed the veteran reporting meaningful 
interaction with his family.  On examination in February 
2001, although it was indicated that the veteran had 
abandoned his family, it was noted that he had a strong 
enough relationship with a friend to obtain housing and 
employment in a place he had never been before.  Although he 
reported social isolation, he also reported habits of self 
study aimed at self-improvement.

The evidence of record does not indicate that the veteran has 
suffered from such symptoms as flattened affect, 
circumstantial circumlocutory, or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks), impaired judgment, or impaired abstract 
thinking.  



ORDER

Entitlement to an increased evaluation, not to exceed 30 
percent, for PTSD is granted for the entire period of the 
appeal.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

